Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

 STEVEN BENTON AUBREY and                 )
 BRIAN EDWARD VODICKA,                    )
                                          )
              Plaintiffs,                 )
                                          )       Case No. 18-cv-61117-BLOOM-VALLE
       v.                                 )
                                          )
 D MAGAZINE PARTNERS, L.P.                )
 d/b/a D MAGAZINE, MAGAZINE               )
 LIMITED PARTNERS, L.P.,                  )
 ALLISON MEDIA, INC.,                     )
 JAMIE L. THOMPSON,                       )
 ROBERT L. ERMATINGER, JR.,               )
 SCOTT ROBERT SAYERS,                     )
 STEPHEN CHARLES SCHOETTMER,              )
 ERIC VAUGHN MOYE,                        )
 DALLAS POLICE DEPARTMENT,                )
 CITY OF DALLAS,                          )
 MELINDA CHRISTINE URBINA,                )
 DALLAS COUNTY SHERIFF’S DEPT.,           )
 DALLAS COUNTY, TEXAS, and                )
 DOES 1-10,                               )
 all of whose true names are unknown      )
                                          )
              Defendants.                 )
                                          )


                 DALLAS COUNTY DEFENDANTS’ REPLY IN SUPPORT
                   OF MOTION TO DISMISS AND INCORPORATED
                           MEMORANDUM OF LAW

  Dana J. McElroy                                 Peter L. Harlan
  dmcelroy@tlolawfirm.com                         Assistant District Attorney
  Thomas & LoCicero PL                            pharlan@dallascounty.org
  Florida Bar No.: 845906                         Dallas County District Attorney’s Office
  915 Middle River Dr., Suite 309                 Texas Bar No.: 09011300
  Ft. Lauderdale, FL 33304                        133 N. Riverfront Blvd., LB 19
  (954) 703-3416 (Telephone)                      Dallas, Texas 75207-4399
  (954) 400-5415 (Facsimile)                      (214) 653-3691 (Telephone)
                                                  (214) 653-2899 (Facsimile)
  ATTORNEYS FOR DEFENDANTS                        ATTORNEY FOR DEFENDANTS
  Dallas County, Texas; Dallas County Sheriff’s   Dallas County, Texas; Dallas County
  Sheriff’s Dept.; and Melinda Christine Urbina   Dept.; and Melinda Christine Urbina
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 2 of 12



                                               REPLY

         Defendants Dallas County, Texas (“Dallas County”), Dallas County Sheriff’s Department

  (“DCSD”), and Melinda Christine Urbina (“Urbina”) -- collectively “Dallas County Defendants”

  or “Defendants” -- hereby file this reply memorandum of law in further support of their motion

  to dismiss, ECF No. [54], and say:

                                             Introduction

         The gist of Plaintiffs’ 90-page complaint is that while they were living in Texas, they were

  allegedly the targets of a smear campaign and police misconduct by the Texas government, Texas

  judicial system, and Texas media. ECF No. [1]. In their motion to dismiss, the Dallas County

  Defendants explained the many reasons why dismissal is required -- namely, that this Court lacks

  personal jurisdiction over the Defendants, venue is improper under the controlling statute, and

  none of the stated claims assert a valid cause of action against them.             ECF No. [54].

  Accompanying that motion were two declarations that provided the underlying factual support

  for all jurisdictional and venue arguments raised in the motion to dismiss. ECF Nos. [54-2], [54-

  3].

         In opposition, Plaintiffs have filed a response with a supporting affidavit from each of

  them. ECF No. [82] at 17, 23. Stripped to its basics, the response raises two -- and only two --

  essential arguments to support personal jurisdiction and venue here in Florida. And they are

  repeated over and over on virtually every page of their response. Those two arguments are:

                 ➢       Plaintiffs’ Belief that They Cannot Receive Fair Trial in Texas.

         Throughout their response, Plaintiffs contend that they cannot receive a fair trial in

  Texas, so this Texas dispute must be litigated here in Florida. See, e.g., ECF No. [82] at 8, 9, 12.

  But Plaintiffs have not cited any authority -- nor is any authority known -- holding that such a


                                                   1
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 3 of 12



  mere belief would somehow confer personal jurisdiction over these Texas residents or establish

  proper venue in this Florida court. The specific issues here are whether there is sufficient

  evidence to support this Court’s exercise of personal jurisdiction under the long-arm statute and

  principles of due process and whether Plaintiffs have shown compliance with the venue statute.

  Speculation about how another court in another state might handle this case has no relevance to

  either issue. Plaintiffs’ first argument therefore fails.

                  ➢       Phantom Telephone Call. Plaintiff’s other argument is that when they

  moved to Florida in late 2016 (after everything had already transpired in Texas), “the sheriff

  cops called the Broward County sheriff’s department ensuring Plaintiffs would be harassed when

  they arrived in South Florida.” See, e.g., ECF No. [82] at 1-2. This existence of this purported

  telephone call is then repeated throughout Plaintiffs’ response as if it were an actual fact. Id. at

  1-2, 4-7, 10-11. The problem, however, is that Plaintiffs have not provided any evidence to

  support that any such telephone call ever took place, nor do their affidavits even mention any

  such call. And even in their legal argument, they are utterly vague and non-specific about the

  details of this phantom telephone call -- with the alleged participants being “[o]ne or two or three

  of the John Does in this suit” and the content of the alleged conversation being “unknown.” Id.

  at 5, 7. Plaintiffs acknowledge that this alleged “contact” is based only on “information and

  belief.” Id. at 5. Accordingly, Plaintiffs’ second argument similarly is without merit.

          As discussed fully below, where (as here) a defendant files a declaration or affidavit

  refuting the existence of personal jurisdiction, the burden then shifts back to the plaintiff to bring

  forward evidence that factually substantiates the existence of personal jurisdiction. Plaintiffs

  have failed to do so here. Moreover, it is the duty of Plaintiffs in the first instance to show that

  venue is proper in this jurisdiction, and they have failed in that burden as well. And finally,



                                                     2
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 4 of 12



  Plaintiffs have not responded to the many substantive arguments in the motion to dismiss that

  require dismissal of all federal and state claims asserted against these Defendants. As such,

  Plaintiffs are deemed to have conceded all such arguments by operation of law. These points are

  discussed in more detail below.

                                             Argument

                                                  I

                     Dismissal is Required Because Plaintiffs Have Failed in
                    Their Evidentiary Burden to Justify Personal Jurisdiction

         In support of their motion to dismiss, the Dallas County Defendants submitted two

  detailed declarations -- one from Defendant Urbina and the other from an authorized employee of

  Dallas County.   As those declarations make clear, all alleged conduct of these Defendants

  occurred in Texas rather than Florida, and these Defendants have no connection with the State of

  Florida that could fall within the scope of Florida’s long-arm statute or within the permissible

  bounds of due process. Indeed, in those declarations each Defendant expressly denied engaging

  in any of the enumerated acts in Fla. Stat. § 48.193(1)(a) that would subject them to personal

  jurisdiction here. ECF No. [54-2] at ¶¶ 16-21; ECF No. [54-3] at ¶¶ 15-20.

         Moreover, the declarations further establish that none of the three requirements to satisfy

  due process exists here.    The “arise out of or relate to” requirement is missing because

  Defendants had no contacts with Florida in the context of this dispute. ECF No. [54-2] at ¶¶ 4,

  12, 15-20; ECF No. [54-3] at ¶¶ 10, 15-20. The “purposeful availment” requirement is missing

  because Defendants conducted no activities within this state and thus did not “purposefully

  avail” themselves of any privilege or benefit of Florida law. ECF No. [54-2] ¶¶ 4, 12, 15-20;

  ECF No. [54-3] ¶¶ 10, 15-20. And the “fair play and substantial justice” requirement is missing

  because every alleged event at issue relating to these Defendants occurred in Texas while

                                                  3
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 5 of 12



  Plaintiffs were living there.

         In their response, Plaintiffs have not disputed the contents of those declarations. Rather,

  throughout their response addressing the jurisdictional challenge, Plaintiffs continually rely on

  the phantom telephone call between Texas and Florida law enforcement (described above) and

  urge that they were injured in Florida as a result. But as noted, no evidence exists that any such

  telephone call ever took place, nor do Plaintiffs’ affidavits even mention the call. And as noted,

  even Plaintiffs’ own description of that alleged call in their legal memorandum is vague and non-

  specific based merely on “information and belief.” At a minimum, Plaintiffs have failed in their

  evidentiary burden to substantiate personal jurisdiction in this Court.1

         As this Court stated in Honus Wagner Co. v. Luminary Grp. LLC, No. 17-cv-61317-

  Bloom/Valle, 2017 WL 6547899, at *6 (S.D. Fla. Dec. 21, 2017): “[i]f a defendant challenges

  personal jurisdiction by submitting affidavit evidence in support of its position, the plaintiff then

  bears the burden of producing evidence supporting jurisdiction.” Id. at *6 (emphasis added).

  Because Plaintiffs have failed in satisfying that burden here, dismissal is appropriate. See, e.g.,

  La Tele Prods., Inc. v. TV Azteca, No. 16-25347-CIV-Moreno, 2018 WL 4623532, at *6 (S.D.

  Fla. Sep. 25, 2018) (dismissing case for lack of personal jurisdiction based on plaintiff’s failure

  to produce evidence to counter defendants’ declarations as to long-arm jurisdiction; further

  noting that due process was not satisfied either because plaintiff failed to establish that

  defendants “purposely availed themselves of the benefits and protections of Florida law”); Smith


         1
                   In their long-arm argument, Plaintiffs have materially misquoted this Court’s
  decision in Honus. On page 6, they quote a passage from Honus that cites to and quotes from
  Nida Corp. v. Nida, 118 F. Supp. 2d 1223, 1228 (M.D. Fla. 2000). Contrary to the quote that
  Plaintiffs recite on page 6, this Court’s actual quote from Nida is that “[i]njury from trademark
  infringement occurs in the state where the trademark owner resides.” Honus, at *8. That is a
  legal principle unique to trademark infringement, and there is no such claim asserted against
  these Defendants in this case.

                                                   4
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 6 of 12



  v. Teva Pharm. USA, Inc., No. 17-61058-CIV-Gayles, 2018 WL 550252, at *3 (S.D. Fla. Jan. 24,

  2018) (dismissing case for lack of personal jurisdiction where plaintiff failed in her burden to

  rebut defendant’s jurisdictional declarations); S.A.S.B. Corp. v. Concordia Pharma., Inc., No. 16-

  14108-CIV-Marra, 2017 WL 7796305, at *3 (S.D. Fla. Dec. 4, 2017) (dismissing case for lack of

  personal jurisdiction under long-arm statute where plaintiffs failed to rebut defendant’s

  declarations and failed to substantiate their own jurisdictional allegations).

         Plaintiffs’ failure to counter the Dallas County Defendants’ evidence is a sufficient basis

  to reject their jurisdictional arguments and grant the requested dismissal. Plaintiffs’ arguments

  additionally are flawed in significant respects, including:

                 ➢       On page 7 of their response, Plaintiffs assert that these Defendants “aimed

  their intentional tort at Plaintiffs, who lived in Florida and were injured in Florida.” ECF No.

  [82] at 7. This is simply not true because under Plaintiffs’ own allegations in the complaint

  establish that they did not live in Florida when the alleged misconduct occurred. As alleged,

  Urbina made her statements to the press and the police arrested Plaintiffs in May 2016 -- which

  was six months before Plaintiffs allegedly moved from Texas to Florida. ECF No. [1] ¶¶ 145,

  189, 226.

                 ➢       On page 9, Plaintiffs say that this case presents “an opportunity for this

  Florida Court to send a message to Texas that their continued harassment and influence in

  Florida is not welcome.” ECF No. [82] at 9. First, as noted above, there is no evidence

  whatsoever tying these Defendants to any “continued harassment and influence in Florida.”

  And second, Plaintiffs have cited no legal authority -- nor is any known -- to support their view

  that due process can be satisfied by having some alleged “opportunity… to send a message to”

  another state about an isolated case.



                                                    5
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 7 of 12



                   ➢       On page 9, Plaintiffs complain that “jurisdiction in Texas would guarantee

  injustice and ineffective relief” because they allegedly “cannot afford the expense of travel,

  lodging and time away from work.” ECF No. [82] at 9. Plaintiffs have cited no legal authority

  to support their view that personal jurisdiction over a defendant turns on what a plaintiff can

  afford.

                   ➢       On page 9, Plaintiffs complain that the “main witnesses” are in Florida,

  such as “local police John Does; Broward County Sheriff deputy John Does; and Plaintiffs’

  neighbors.” ECF No. [82] at 9. That is simply not true. In fact, it is inconceivable that any of

  those purported witnesses would have anything relevant to say about these Dallas County

  Defendants, whose alleged actions all occurred in Texas while Plaintiffs were living there. As

  such, all of the “main witnesses” would necessarily be in Texas.

            Based on the foregoing, Plaintiffs have offered no sustainable basis for this Court to

  exercise personal jurisdiction over the Dallas County Defendants. All claims against them must

  therefore be dismissed.

                                                    II

                 Dismissal is Required Because Plaintiffs Have Failed in Their Burden
                               to Show Proper Venue In This Jurisdiction

            In the motion to dismiss, Defendants explained that there are only three options under the

  controlling statute (28 U.S.C. § 1391(b)) to establish proper venue here, and none of those three

  options exists. The first option fails because all Defendants reside in Texas, not Florida. ECF

  No. [1] ¶¶ 23-35; ECF No. [54-2] ¶ 3; ECF No. [54-3] ¶¶ 4-5. The second option fails because

  all of the alleged misconduct by these Defendants occurred solely in Texas in May of 2016,




                                                    6
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 8 of 12



  which was six months before Plaintiffs allegedly moved from Texas to Florida.2 See, e.g., ECF

  No. [1] ¶¶ 145, 189, 226. And the third option fails because there is another venue in which this

  case may be brought: Texas.

         In their response to venue, Plaintiffs again focus on the alleged call between Texas and

  Florida government officials. This is similarly insufficient because Plaintiffs have failed to show

  that any such alleged event actually occurred. As this very Court has previously ruled, “the

  plaintiff has the burden of showing that venue in the forum is proper.” See, e.g., Crenshaw v.

  Specialized Loan Servicing, LLC, No. 16-cv-81215-BLOOM, 2016 WL 4440511, at *1 (S.D. Fla.

  Aug. 23, 2016) (emphasis added). Having failed to satisfy that burden, Plaintiffs cannot legally

  pursue their claims against the Dallas County Defendants in this venue, and dismissal is required.

                                                   III

                 All Claims against Dallas County Defendants Must be Dismissed
                                Based On Plaintiffs’ Concessions

  A.     Dallas County Sheriff’s Department Must Be Dismissed as a Party

         On page 12 of their response, Plaintiffs state that they “recognize[] that The Dallas

  County Sheriff’s Department should be dismissed from this lawsuit as it is not a separate legal

  entity capable of being sued.” ECF No. [82] at 12. Based on that express concession, this Court

  must dismiss that Defendant from this lawsuit.

  B.     Urbina Must Be Dismissed as a Party

         As this Court has repeatedly ruled, the failure to address an issue in any response


         2
                 On page 11 of their response, Plaintiffs rely on Jenkins Brick Co. v. Bremer, 321
  F.3d 1366, 1371 (11th Cir. 2003), for the proposition that under this second prong, “[o]nly the
  events that directly give rise to a claim are relevant. And of the places where the events have
  taken place, only those locations hosting a substantial part of the events are to be considered.”
  See ECF No. 82 at 11. That is precisely why venue is not proper here in Florida. After all, every
  event giving rise to the claims against these Defendants occurred in Texas.

                                                   7
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 9 of 12



  memorandum is automatically deemed to be a concession on that issue. On that point, this Court

  has repeatedly recognized that:

         A litigant who fails to press a point by supporting it with pertinent authority, or by
         showing why it is sound despite a lack of supporting authority or in the face of
         contrary authority, forfeits the point. The Court will not do his research for him.

  Abramson v. 1 Glob. Capital, LLC, No. 15-cv-61373-Bloom, 2015 WL 12564318, at *3 (S.D.

  Fla. Sept. 23, 2015) (citing Pelfresne v. Vill. of Williams Bay, 917 F.2d 1017, 1023 (7th Cir.

  1990) (Posner, J.)).

         Other divisions within the Southern District have followed suit and applied this very

  same principle on a regular basis. See, e.g., Walker v. Branch Banking & Trust Co., 237 F. Supp.

  3d 1326, 1334 n.3 (S.D. Fla. 2017) (“Plaintiffs do not dispute Defendant’s argument that the

  Complaint fails to adequately plead actual damages … Accordingly, Plaintiffs’ claims for these

  damages are dismissed”); Nat’l Union Fire Ins. Co. of Pittsburgh v. Tyco Integrated Sec., LLC,

  No. 13-cv-80371-Bloom, 2015 WL 11251736, at *3 & n.1 (S.D. Fla. July 29, 2015) (“Plaintiff

  has elected not to address Defendant’s argument . . . and has thereby conceded the point”);

  Melendez v. Town of Bay Harbor Islands, No. 14-cv-22383, 2014 WL 6682535, at *7 (S.D. Fla.

  Nov. 25, 2014) (conceding that punitive damages were not recoverable by failing to address

  argument in responsive brief); Brady v. Medtronic, Inc., No. 13-cv-62199, 2014 WL 1377830, at

  *6 (S.D. Fla. Apr. 8, 2014) (conceding claims were subject to dismissal by failing to address

  defendant's argument in plaintiff's opposition to the motion to dismiss); Slugocki v. U.S. By &

  Through Dep't of Labor, Office of Workers' Comp. Programs, Div. of Fed. Employees' Comp.,

  988 F. Supp. 1443, 1447 (S.D. Fla. 1997) (“[Plaintiff] appears to concede as much when he fails

  to address this argument anywhere in his Response brief.”).

         That well-established principle is directly applicable here. On pages 15-17 of the motion



                                                   8
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 10 of 12



  to dismiss, ECF No. [54], the Dallas County Defendants specifically argued that Defendant

  Urbina must be dismissed as a party on the basis of qualified immunity, primarily because she

  was serving in her role as the official spokesperson for the Sheriff’s Department when making

  her challenged statements to the press. In their response, Plaintiffs have not presented any

  opposing argument on the issue of Urbina’s qualified immunity. As such, the issue is deemed to

  be conceded as a matter of law, and Urbina must be dismissed from this lawsuit on that basis.

  C.     All Claims against all Defendants Must Be Dismissed

         1.     Federal Claims

         On pages 10-17 of the motion to dismiss, ECF No. [54], the Dallas County Defendants

  explained in great detail why each and every federal claim asserted in this lawsuit is meritless

  and must be dismissed. Their argument addressed all claims brought under 42 U.S.C. §§ 1981,

  1983, 1985 and the Americans-with-Disabilities Act (“ADA”), plus the issue of qualified

  immunity mentioned above. Plaintiffs have not addressed any of those arguments in their

  response. See generally ECF No. [82]. Based on the extensive authority cited in the previous

  section, Plaintiffs are thereby deemed to have conceded all of these issues, and every federal

  claim asserted against the Dallas County Defendants in the complaint must be dismissed.

         2.     State Claims

         On pages 17-20 of the motion to dismiss, ECF No. [54], these Defendants further

  explained why each of Plaintiffs’ state-law claims is meritless and must be dismissed.

  Defendants’ argument began with a choice-of-law analysis -- which turns on which state (Texas

  or Florida) has the “most significant relationship” to this dispute -- and concluded that Texas

  satisfies that test. Defendants then explained why various provisions of the Texas Tort Claims

  Act (“TTCA”), including that state’s doctrines of “governmental immunity” and “official



                                                 9
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 11 of 12



  immunity,” bar all of the state-law claims asserted in the complaint as a matter of law.

          In their opposing memorandum, Plaintiffs do not address any of those arguments, but

  rather merely respond in their conclusion section by stating: “The state-law claims in this action

  are brought under Florida state law rendering Texas law irrelevant.” ECF No. [82] at 12. This is

  entirely insufficient. In this circuit, courts are required to resolve choice-of-law issues through

  the “most significant relationship” test (as discussed on pages 17-18 of Defendants’ motion to

  dismiss). Because Plaintiffs have not addressed that test -- nor have they responded to any

  arguments made in the motion to dismiss regarding their state-law claims -- all of those issues

  are deemed conceded, and dismissal of those claims should be a foregone conclusion.

                                                  Conclusion

         Defendants -- Dallas County, Texas; Dallas County Sheriff’s Department; and Melinda

  Christine Urbina -- request that the Court dismiss all claims asserted against them in the

  complaint and enter such additional relief as the Court deems necessary and proper.




  /s/ Dana J. McElroy                                     /s/ Peter L. Harlan
  DANA J. MCELROY                                         PETER L. HARLAN
  dmcelroy@tlolawfirm.com                                 Assistant District Attorney
  Florida Bar No.: 845906                                 pharlan@dallascounty.org
  Thomas & LoCicero PL                                    Texas Bar No.: 09011300
  915 Middle River Dr., Suite 309                         Dallas County District Attorney’s Office
  Ft. Lauderdale, FL 33304                                133 N. Riverfront Blvd., LB 19
  (954) 703-3416 (Telephone)                              Dallas, Texas 75207-4399
  (954) 400-5415 (Facsimile)                              (214) 653-3691 (Telephone)
                                                          (214) 653-2899 (Facsimile)

  ATTORNEYS FOR DEFENDANTS                                ATTORNEY FOR DEFENDANTS
  Dallas County, Texas; Dallas County Sheriff’s           Dallas County, Texas; Dallas County Sheriff’s
  Dept.; and Melinda Christine Urbina                     Dept.; and Melinda Christine Urbina




                                                     10
Case 0:18-cv-61117-BB Document 97 Entered on FLSD Docket 10/15/2018 Page 12 of 12



                                 CERTIFICATE OF SERVICE

         I, the undersigned counsel, hereby certify that on October 15, 2018 I electronically filed

  the foregoing document with the Clerk of Court using the CM/ECF. I also certify that the

  foregoing document is being served on this date to all other counsel or pro se parties listed

  below, either via transmission of electronic filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notice of Electronic filing.

         Steven Benton Aubrey, Pro Se
         2601 NW 3rd Avenue
         Wilton Manors, FL 33311
         (512) 666-8004 (Telephone)
         defamationperse@gmail.com

         Brian Edward Vodicka
         2601 NW 3rd Avenue
         Wilton Manors, FL 33311
         (512) 666-8004 (Telephone)
         defamationperse@gmail.com

                                              /s/ Dana J. McElroy
                                              Attorney




                                                 11
